DETAILED ACTION
	This action is in response to the amendment filed 3/7/2022. Currently, claims 1-10 and 12-17 are pending in the application. Claim 11 is cancelled by Applicant. Claims 13-17 are withdrawn and not examined at this point.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous objection to claim 1. Applicant’s amendment to claim 5 is sufficient to overcome the previous objections to claim 5.
Applicant’s amendment to claim 1 is sufficient to overcome the previous rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant’s amendment to claim 8 is sufficient to overcome the previous rejection of claims 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Sterling does not teach a liner coupled to at least one of the first, second and third shells and configured to extend over one or more of fingers of a user of the brace, the examiner respectfully disagrees. As detailed lining, upper shell member 32, lower shell member 34 and force dosimeter 40) coupled to (column 4, lines 56-59 teaches “a force dosimeter 40 engaged with a mounting 70;” Figures 1A-1C teach the sleeve mounting 70 being directly connected to upper shell member 32, lower shell member 34 and force dosimeter 40) at least one of the first (upper shell member 32), second (lower shell member 34) and third (force dosimeter 40) shells and configured to extend over one or more of fingers of a user of the brace (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the sleeve mounting 70 to extend over one or more of fingers of a user of the brace). Further, the examiner notes that Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments regarding claim 11 are moot, since claim 11 is cancelled by Applicant as indicated in the claims filed 3/7/2022.

Claim Objections
Claims 1-3 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the first cable portion” should be amended to recite ---the first portion of the cable---.  Appropriate correction is required.
Claims 1-3 are objected to because of the following informalities:  in order to maintain consistency and clarity throughout the claim(s), all recitations of “the second cable portion” should be amended to recite ---the second portion of the cable---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-10 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “a liner coupled to at least one of the first, second and third shells.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed only teaches the liner (112) and second shells (see Figure 18), and does not provide support for the liner (112) being positioned on only one of the first, second and third shells or on the third shell (as permitted by claim 1 recitation of “at least one”). Claims 2-4, 6-10 and 12 depend on claim 1 and therefore, include the same error. 
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 5 recites “a liner coupled to at least one of the first, second and third shells.” No support is provided for this claim limitation in Applicant’s specification as originally filed. Applicant’s specification as originally filed only teaches the liner (112) being positioned on the first and second shells (see Figure 18), and does not provide support for the liner (112) being positioned on only one of the first, second and third shells or on the third shell (as permitted by claim 1 recitation of “at least one”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “adjustment mechanism” in claim 4.
a dial and a ratchet.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical 

Claim(s) 1-3, 5-10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sterling (US 7,662,122).
In regards to claim 1, Sterling teaches in Figure 2 and column 5, lines 8-10
A first shell (upper shell member 32)
A second shell (lower shell member 34)
A third shell (force dosimeter 40); 
A first control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) comprising a first portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of a cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”), the first cable portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) a first side (left side) of a cross over point (as defined in the annotated copy of Figure 2 provided below), located on (as shown in Figure 2) the third shell (force dosimeter 40), to a first side (left side) of the first shell (upper shell member 32), the first cable portion (the portion of force transmitting element 50 included in the first control loop; force transmitting 
A second control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) comprising a second portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) of the cable (force transmitting element 50; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) the first side (left side) of the cross over point (as defined in the annotated copy of Figure 2 provided below), located on (as shown in Figure 2) the third shell (force dosimeter 40), to a first side (left side) of the second shell (lower shell member 34), the second cable portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) continuing across (as shown in Figure 2) the second shell (lower shell member 34) and down (as shown in Figure 2) a second side (right side) of the second shell (lower shell member 34), the second cable portion (the portion of force transmitting element 50 included in the second control loop; 
a liner (sleeve mounting 70; sleeve mounting 70 is taught in column 7, lines 10-11 to include padding 52; Figures 1A-1C teach the sleeve mounting 70 extending beneath, or lining, upper shell member 32, lower shell member 34 and force dosimeter 40) coupled to (column 4, lines 56-59 teaches “a force dosimeter 40 engaged with a mounting 70;” Figures 1A-1C teach the sleeve mounting 70 being directly connected to upper shell member 32, lower shell member 34 and force dosimeter 40) at least one of the first 

    PNG
    media_image1.png
    703
    540
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    4
    8
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    703
    395
    media_image3.png
    Greyscale

In regards to claim 2, Sterling teaches the apparatus of claim 1. Sterling teaches in column 3, lines 53-55 and column 5, line 13 that the first cable portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) and the second cable portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) 
In regards to claim 3, Sterling teaches the apparatus of claim 1. Sterling teaches in Figure 2 that the first cable portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) and the second cable portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) comprise two or more cable segments (each of the first and second cables portions includes two segments: left and right halves).
 In regards to claim 5, Sterling teaches in Figure 2, column 4, lines 17-24 and column 5, lines 8-10
A first shell (upper shell member 32) selected from the group of metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal), radius plate, tibial plate, or calcaneus shell; 
A second shell (lower shell member 34) selected from the group of a ulna shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the ulna bone), humerus plate, femoral plate, or tibial shell, hingedly coupled to the first shell;
A third shell (force dosimeter 40) selected from the group of a tendon back plate (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the force dosimeter 40 to be positioned on a tendon on the back 
A first control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided above) comprising a first cable portion (the portion of force transmitting element 50 included in the first control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) a first side (left side) of a cross over point (as defined in the annotated copy of Figure 2 provided above) on (as shown in Figure 2, the cross over point is positioned on the force dosimeter 40) the third shell (force dosimeter 40) to a first side (left side) of the first shell (upper shell member 32), across (as shown in Figure 2) a second side (right side) of the first shell (upper shell member 32), returning to (as shown in Figure 2) a second side (right side) of the cross over point (as defined in the annotated copy of Figure 2 provided above); 
A second control loop (the loop formed by force transmitting element 50 as defined in the annotated copy of Figure 2 provided below) comprising a second cable portion (the portion of force transmitting element 50 included in the second control loop; force transmitting element 50 is taught in column 5, lines 8-10 to be a “cable”) extending from (as shown in Figure 2) the first side (left side) of the cross over point (as defined in the annotated copy of Figure 2 provided above) on (as shown in Figure 2, the cross over point is positioned on the force dosimeter 40) the third shell (force dosimeter 40) to a first side (left side) of the second shell (lower shell member 34), across (as shown in Figure 2) the second shell (lower shell member 34) and down (as shown in Figure 2) a second side (right side) of the second shell (lower shell member 34) and back to (as 
and a liner (sleeve mounting 70; sleeve mounting 70 is taught in column 7, lines 10-11 to include padding 52; Figures 1A-1C teach the sleeve mounting 70 extending beneath, or lining, upper shell member 32, lower shell member 34 and force dosimeter 40) coupled to (column 4, lines 56-59 teaches “a force dosimeter 40 engaged with a mounting 70;” Figures 1A-1C teach the sleeve mounting 70 being directly connected to upper shell member 32, lower shell member 34 and force dosimeter 40) at least one of the first (upper shell member 32), second (lower shell member 34) and third (force dosimeter 40) shells and configured to extend over one or more of fingers of a user of 
In regards to claim 6, Sterling teaches the apparatus of claim 1. Sterling teaches in Figures 2 and column 4, lines 17-24 that the first shell (upper shell member 32) comprises a metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal), the second shell (lower shell member 34) comprises a radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone), and the third shell (force dosimeter 40) comprises tendon back plate (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the force dosimeter 40 to be positioned on a tendon on the back of the user’s wrist; Figure 2 teaches the force dosimeter 40 being structured as a plate).
In regards to claim 7, Sterling teaches the apparatus of claims 1 and 6. Sterling teaches in Figure 2 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) is configured with cable guide ears (as defined in the annotated copy of Figure 2 provided below), the cable guide ears (as defined in the annotated copy of Figure 2 provided below) extending from (as shown in Figure 2) either side of (Figure 2 teaches the cable guide ears being three-dimensional such that they project from the surface of the left and right sides of the lower shell member 34) the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist 

    PNG
    media_image4.png
    836
    546
    media_image4.png
    Greyscale

In regards to claim 8, Sterling teaches the apparatus of claims 1 and 6. Sterling teaches in Figures 3A-3B and column 5, lines 52-57 and 63-65 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” 
In regards to claim 9, Sterling teaches the apparatus of claims 1, 6 and 8. Sterling teaches in Figure 2 and column 4, lines 17-24 that the metacarpal shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the metacarpal) is configured to rest on the back of a human hand (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the upper shell member 32 to be positioned on the back of a human hand).
In regards to claim 10, Sterling teaches the apparatus of claims 1, 6 and 8. Sterling teaches in Figure 2 and column 4, lines 17-24 that the radius shell (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to be positioned on the radius bone) is configured to extend from the forearm to the wrist joint of a human (column 4, lines 17-24 teaches that the device can be configured as a “wrist brace,” which would configure the lower shell member 34 to extend from the forearm to the wrist joint of a human).
In regards to claim 12, Sterling teaches the apparatus of claims 1, 6 and 8. Sterling teaches in Figures 3A-3B and column 5, lines 52-57 and 63-65 that the radius .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sterling (US 7,662,122).
In regards to claim 4, Sterling teaches the apparatus of claim 1. Sterling teaches in column 5, lines 37-46 that the device includes an adjustment mechanism (force dosimeter 40, dosing device 41; force dosimeter 40 is taught in column 5, lines 37-40 to function to “adjustably apply a uniform force” to the force transmitting element 50; claim 1 and column 7, lines 24-27 teaches the dosing device 41 including a ratchet/ratcheting assembly;” Figure 7 teaches the force dosimeter 40 being structured as a dial); and wherein the adjustment mechanism (force dosimeter 40, dosing device 41; force dosimeter 40 is taught in column 5, lines 37-40 to function to “adjustably apply 
Sterling does not teach that the adjustment mechanism is located on the second shell.
However, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the device of Sterling such that the adjustment mechanism is located on the second shell, since it has been held that rearranging parts of in invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA H FISHER whose telephone number is (571)270-7033. The examiner can normally be reached M-TH 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571) 270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/15/2022